DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
 Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Status
Claims 1, 4, 9, 12-17, 19-21, and 23-26 are currently pending and under exam herein.
Claims 2, 3, 5-8, 10-11, 18, 22, and 27-28 have been cancelled.
It is noted that the previous Species Election that pertained to claims 7-9 and 11-13 is withdrawn in view of the claim cancellations.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations of intended use language that affect the scope of the claims herein, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus the claims herein are given the broadest reasonable interpretation consistent with the indefinite claim language and specification wherein specific structures for the intended uses as recited in the claims are undefined. 
Claim 1 is amended as recited above.  Claim 1 recites, “obtaining determined information…by processing the sequence data…to evaluate two or more quality control parameters…”  The step of “to evaluate quality control parameters” is interpreted herein as an intended step, as no evaluations take place in the claimed method.  
	Claim 1, as amended, recites, “selecting a cancer therapy for the subject using the matched sequence data”.  However, there are no parameters set forth with respect to how a selection is made by using” a matched sequence.  AS such, the claim step is interpreted as intended herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 9, 12-17, 19-21, and 23-26 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. do they recite a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method.
With respect to step (2A)(1) the claims are directed to abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, when under the (2A)(1), the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes and mathematical concepts.  In particular, the claims include the following recitations directed to abstract ideas:
Claim 1: “validating the nucleic acid data by…processing the sequence data…to evaluate two or more quality control parameters”; “matching the asserted information to the determined information and excluding the sequence data having a mismatch of the determined information and the asserted information”; and “selecting a cancer therapy”.  
Most readily the claims can be said to be directed to nothing more than mental operations whereby a person may obtain data and use it for “processing to evaluate” said data and making a “matching” based on observation of said data.  Said operations could be said to include noting more than mental steps, as there are no specifics as to what constitutes the sequence data processing nor are there specifics as to matching.  Thus, a person could obtain data and match said data using mental operation.  Alternatively, “processing” and “matching” may be operations that involves some sort of mathematical concept, although not specifically claimed in claim 1. The Specification indicates that a matching step, for example, may be performed using a ratio [0031]; that perhaps a Phred score may be indicated [0295]; that matching may include some sort of threshold [0297], which are all under the interpretation of a “mathematical concept”.  The newly recited step of “selecting a cancer therapy for the subject…” is claimed as a step whereby, as example, a clinician would assess the processed data and make a mental selection based on said data.  
	Dependent claims 4, 9, 12-17, 19-21 and 23-26 recite additional steps that are directed to “generating an indication”; “determining”; “indicating”; and “identifying” which all further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   

Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This step is performed by analyzing the additional elements of the claim to determine if the abstract ideas are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements as follows:
Claim 1 (step A, 1-2): “obtaining nucleic acid data comprising sequence data…and asserted information…”  Said steps equate to data gathering steps of receiving information.
Claim 20: “administering the therapy to the subject”.   Said step is directed to generic application of a non-specific treatment of a subject and is akin to “apply” the judicial exception in a generic manner.
additional elements in the instant claims, those steps directed to data gathering, such as “obtain data” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Insomuch as the claims may be directed to computer embodiments (claim 1 does include the word “processing”),  a computer processor is directed to additional non-abstract elements and does not serve to provide any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of a computer, such as the computer-readable recording media, are used to implement these functions.  Thus, “processing” is an instruction to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
Lastly, with respect to the recitation of an “administering the therapy to the subject” (claim 20), said step is not the sort of specific therapy as discussed in the Vanda Memorandum dated 7 June 2018 wherein for patent eligibility of method of treatment claims shall provide for practical applications of natural relationships in a specific manner.  In the instant claims, there is no specific cancer claimed nor is there a specific therapy to administer for any specific cancer.  As such, said step is akin to an “apply it” step in the claims.
additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein in the instant claims it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, 
In the instant application, the specification provides for numerous methods known in the art and routinely used to “obtain nucleic acid data” such as disclosed at [0003]; [0400]; [0518] etc..  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to the steps of “processing” that potentially rad on computer implementation, the court in DDR Holdings (Fed. Cir. 2014) provided that generic computer elements serving to provide a computer as a tool only, by which to operate a recited judicial exception, are not patent eligible.  [The memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer.  It should be noted that the courts have made clear, as above with respect to DDR Holdings, that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the computer components herein do not affect the instant analysis .  See MPEP at 2106.05(I), including explanations from the judicial decision in Alice Corp Pty. Ltd. v. CLS Bank Int' l., 573 US 208, 
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
1.  Applicant reviews the instant claims, as amended, at page 8 of the response filed 4 October 2021.  Applicant states that “none of these acts can be practically performed in the human mind” [and further asserts that ] contrary to the allegations made by the Office, a human mind simply is not equipped to process sequence data of this size and evaluating two or more and up to thirteen quality control parameters sequentially, simultaneously or in parallel, let alone processing all these steps and then matching the asserted information to the determined information and excluding the sequence data having a mismatch of the determined information and the asserted information from further analysis in a human mind” (page 8-9-response filed 4 October 2021).  
It is respectfully submitted that this is not persuasive.  Firstly, instant claim 1 is not limited to any particular computer “processing”, as it seems is being argued herein.  The claim recites a “method” that includes one step of “processing” that is not specifically defined as computer processing.  “Processing”, under the BRI of the word “process” refers to a execution of a series of steps to achieve a result.  Secondly, if said claims were directed to computer 
2.  Applicant states that claim 1, as amended, does not include features or elements that fall within any of the definitions or examples of mathematical concept that is set forth by the Office”.  Applicant includes further that the claims include an improvement to sequencing technology and provides for “reducing the likelihood of mischaracterizing a patient”.
This is not persuasive.  Firstly, with respect to “mathematical operations”, the steps herein directed to “matching”, as defined in the instant Specification, may be performed by operations that include assessment of ratio matching (see, as example, [0031] in the published application).  In other Specification examples, “matching” includes assessment of value matching (mathematical operation) (see [0297] of published Specification).  As such, the Specification contemplates mathematical operations for carrying out method steps as are claimed.  


Conclusion
	No claims are allowed.
	With respect to the outstanding rejections under 35 USC 102 and 103, the prior art does not teach or fairly suggest the claims as currently amended.  The prior art to Larjo et al. does not teach cancer therapy, nor does Larjo et al. disclose the processing of sequence data to evaluate two or more quality control parameters as currently claimed.
With respect to the prior art to Shah, Applicant’s arguments with respect to the priority document are persuasive.  See arguments at page 12, B. of the response filed 4 October 2021..  As such, the prior art citations to Shah in view of Trowsdale and Shah in view of Woo are no longer applicable herein.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631